Exhibit 10.2

 

ZALE CORPORATION

2005 OUTSIDE DIRECTORS’ STOCK INCENTIVE PLAN

STOCK OPTION

PLAN AGREEMENT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Social Security Number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Participant

 

Grant Date

 

Number of Options

 

Option Exercise Price

 

Grant

 

Zale Corporation (the “Company”) hereby grants to the Participant named above,
as of the grant date above, the above number of Options to purchase common stock
of the Company (“Company Stock”) at the above option exercise price subject to
the terms and conditions set forth in this Plan Agreement and in the Zale
Corporation 2005 Outside Directors’ Stock Incentive Plan (the “Plan”).



Vesting

 

Each Option shall become cumulatively exercisable as to 25 percent of the shares
covered thereby on each of the first, second, third and fourth anniversaries of
the date of grant.



Expiration

 

The expiration date of each Option shall be ten years after the date of grant;
provided, however, that if the expiration date would occur during a period in
which the Participant is prohibited from trading in the Company Stock pursuant
to the provisions of the Company’s insider trading policy, then the expiration
date shall be extended and such Option shall expire on the 30th day after the
prohibition against trading under the Company’s insider trading policy has
ceased to be in effect.



Exercise

 

An Option may be exercised for all or any portion of the shares as to which it
is exercisable; provided, that no partial exercise of an Option shall be for an
aggregate exercise price of less than $1,000.

An Option shall be exercised by delivering notice to Zale Corporation Investor
Relations, MS 5A-8, P.O. Box 152777, Irving, Texas 75015-2777 no less than one
business day in advance of the effective date of the proposed exercise (Please
call Investor Relations for the proper form). Such notice shall be accompanied
by this Plan Agreement, and may be withdrawn at any time prior to the close of
business on the business day immediately preceding the effective date of the
proposed exercise. Payment for shares of Company Stock purchased upon the
exercise of an Option shall be made on the effective date of such exercise by
cash, certified check, bank cashier’s check or wire transfer.

Certificates for shares of Company Stock purchased upon the exercise of an
Option shall be issued in the name of the Participant, or other person entitled
to receive such shares, and delivered to the Participant or such other person as
soon as practicable following the effective date on which the Option is
exercised.

 

--------------------------------------------------------------------------------


 

Resignation or Removal

 

Other than Cause, Disability or Death - In the event of Participant’s
resignation or removal as a director of the Company for any reason other than
Cause, Disability or death (i) Options granted to such Participant, to the
extent that they were exercisable at the time of such resignation or removal,
shall remain exercisable until the date that is three months after such
resignation or removal, on which date they shall expire, and (ii) Options
granted to such Participant, to the extent they were not exercisable at the time
of such resignation or removal, shall expire at the close of business on the
date of such resignation or removal. The three-month period described above
shall be extended to one year in the event of the Participant’s death during
such three-month period. Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.



 

 

Disability or Death - In the event of Participant’s resignation or removal as a
director of the Company on account of the Disability or death of the Participant
(i) Options granted to such Participant, to the extent they were exercisable at
the time of such resignation or removal, shall remain exercisable until the
first anniversary of such resignation or removal, on which date they shall
expire, and (ii) Options granted to such Participant, to the extent that they
were not exercisable at the time of such resignation or removal, shall expire at
the close of business on the date of such resignation or removal; provided,
however, that no Option shall be exercisable after the expiration of its term.

Cause - In the event of Participant’s resignation or removal as a director of
the Company for Cause, all outstanding Options granted to such Participant shall
expire at the commencement of business on the date of such termination.



Miscellaneous

 

Upon the occurrence of a Change in Control, each Option granted under the Plan
and outstanding at such time shall become fully and immediately exercisable and
shall remain exercisable until its expiration, termination or cancellation
pursuant to the terms of the Plan.

Capitalized terms not otherwise defined herein shall have the meanings assigned
to them in the Plan.



 

Zale Corporation

 

 

 

 

 

 

 

 

Authorized Officer

 

 

 

 

 

I hereby agree to be bound by all the terms and  conditions of this Plan
Agreement and the Plan.

 

 

 

 

 

 

 

 

Participant

 

--------------------------------------------------------------------------------